IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LARRY MILBY, IN HIS INDIVIDUAL            : No. 275 WAL 2018
CAPACITY, AND SOUTHERN                    :
CHRISTIAN MINISTRIES                      :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
CHYRELL POTE, EXECUTRIX OF THE            :
ESTATE OF MARGARET B. SHAW,               :
A/K/A MARGARET D. SHAW, A/K/A             :
MARGARET SHAW; CHYRELL POTE,              :
TERRY SHAW, AND ALL UNKNOWNS              :
CHRYELL POTE, EXECUTRIX OF THE            :
ESTATE OF MARGARET B. SHAW,               :
A/K/A MARGARET D. SHAW, A/K/A             :
MARGARET SHAW                             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
SOUTHERN CHRISTIAN MINISTRIES,            :
LARRY MILBY, TRUSTEE                      :
                                          :
                                          :
PETITION OF: LARRY MILBY, IN HIS          :
INDIVIDUAL CAPACITY, AND                  :
SOUTHERN CHRISTIAN MINISTRIES             :
AND SOUTHERN CHRISTIAN                    :
MINISTRIES, LARRY MILBY, TRUSTEE          :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.